Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2020, that includes a response to the Final Office Action mailed June 9, 2010, has been entered. Claims 1, 10, and 22 have been amended; claims 2, 5, 8, 9, and 21 have been canceled; and claim 23 has been newly added. Claims 16 and 19 have been withdrawn. Newly added claim 23 is hereby also withdrawn as being directed to non-elected subject matter. Claims 1, 3, 4, 6, 7, 10-15, 17, 18, 20, and 22 are currently under examination in the application.
Withdrawal of Prior Objection - Abstract
The abstract of the disclosure has been satisfactorily amended. Therefore, the objection to the abstract presented in the Final Office Action mailed June 9, 2020 is hereby withdrawn.
Withdrawal of Prior Objection - Specification

Claim Objections
Claims 1, 10, and 22 are objected to for the following reasons:
1. Claim 1, as amended, contains an extraneous “range” in the expression “having a size range between range”. (It is noted the extraneous “range” was not present in the prior filed claim set). 
2. Claim 10 is in improper English grammatical format and in improper Markush format. 
3. Claim 22, as now amended, contains an extraneous colon between “consisting of” and “HFA 134a”. 
Appropriate correction is required.
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 7, 10-15, 17, 18, 20, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-23, and 27 of U.S. Patent No. 9,981,092. 

Claims 1, 4-23, and 27 of U.S. Patent No. 9,981,092 disclose a method of manufacturing a pMDI that employs a tablet comprising one or more micronized actives (APIs) for e.g. treating asthma; a disintegrant, e.g. menthol and/or PEG; and an excipient (e.g. lactose); wherein at least in some embodiments the disintegrant can coat a lactose particulate carrier having a size of 15-200 µm and/or the API.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed tablet is employed directly in the process of the claimed process of the copending application, and U.S. Patent No. 9,981,092 provides that by “disintegrant” is meant e.g. 1% menthol.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, 7, 10-15, 17, 18, 20, and 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, as now amended, stipulates that the disintegrant is “provided at a concentration of at least 1% w/w relative to said at least one excipient”. Applicant does not appear to point to where they find support for this limitation in the original specification and claims. None can be found. The original specification merely discloses 1% menthol, or 1% or 5% PEG. The specification does not provide adequate support for “a concentration of at least 1% w/w”, which is significantly broader in scope.
This constitutes new matter. 
Claims 3, 4, 6, 7, 10-15, 17, 18, 20, and 22 depend (ultimately) from claim 1, and thus include this same limitation. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 is in improper Markush format, and one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. Applicant is advised that a proper Markush group has the general format “selected from the group consisting of A, B, C, D, and E”, not “selected from the group consisting of A, B, and C and D”.
Moreover, claim 10 first stipulates in a wherein clause that the excipient is “a carbohydrate”, but then provides that the excipient can be “any physiologically acceptable derivative” of any “mono, di, tri, oligo, polysaccharide” (presumably intended to mean any monosaccharide, disaccharide, trisaccharide, oligosaccharide, and polysaccharide). However, any physiologically acceptable derivative of these, as anyone of ordinary skill in the art would immediately recognize, includes compounds that are not necessarily carbohydrates. 
Claims 12-14 are indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
I. Claims 1, 3, 4, 6, 7, 10-13, 17, 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner et al. (U.S. Patent Application Pub. No. 2008/0057129).
I. Applicant Claims
Applicant claims a tablet comprising at least one micronized active (APIs) for treating asthma; a lactose particulate carrier 15-200 µm in size; and a disintegrant, (e.g. PEG, menthol) present in the amount of at least 1 wt% (based on the weight of the carrier); wherein at least in some embodiments the disintegrant can be coated onto the lactose carrier. 
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Lerner et al. disclose a pharmaceutical composition comprising one or more micronized actives (APIs) and a disintegrant (e.g. PEG and menthol), coated onto a lactose particulate carrier having a size preferably of 50-150 µm; wherein the pharmaceutical composition can be in the form of a compressed tablet, and wherein the plurality of APIs can include e.g. salbutamol, salmeterol, and fluticasone (i.e. that are insoluble in propellant and that treat asthma), and wherein the disintegrant can be present in the amount of e.g. at least 5 wt% based on the weight of the carrier (abstract; paragraphs 0019, 0024, 0041-0043, 0048, 0049, 0055, 0061, 0065, 0066, 0082, 0110). 
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Lerner et al. do not explicitly anticipate the instantly claimed subject matter with one specific example or preferred embodiment. However, the Lerner et al. disclosure is sufficient to render the instantly claimed subject matter prima facie obvious within the meaning of 35 USC 103. 
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Lerner et al., outlined supra, to devise Applicant’s presently claimed tablet. 
Lerner et al. disclose a pharmaceutical composition comprising a plurality of micronized actives (APIs) and a disintegrant (e.g. PEG, menthol), coated onto a lactose particulate carrier having a size preferably of 50-150 µm; wherein the pharmaceutical composition improves the oral bioavailability of poorly water-soluble drugs. Since Lerner et al. explicitly disclose that the pharmaceutical composition can be in the form of a compressed tablet, and wherein the plurality of APIs can include e.g. salbutamol, salmeterol, and fluticasone (i.e. that are insoluble in propellant and that treat asthma); one of ordinary skill in the art would thus be motivated to formulate the Lerner et al. composition in the form of a compressed tablet, and to include e.g. salbutamol, salmeterol, and fluticasone (i.e. that treat asthma), with the reasonable expectation of success that the resulting tablet upon oral administration will improve the oral bioavailability of salbutamol, salmeterol, and fluticasone. 
The instant claims provide the ”disintegrant” element can be e.g. PEG and/or menthol, and that this element is necessarily present in the amount of “at least 1% w/w” relative to the weight of the excipient carrier (i.e. particles with size of 15-200 µm). Example 7 of Lerner et al. provides that PEG is present in the amount of 50 mg relative to 1 g of lactose carrier. Hence the disintegrant is present in the amount of 5% w/w relative to said carrier. The menthol is initially present in the amount of 5 g, but most of this will be sublimed away, yet leaving a residual amount. Therefore, the total amount of disintegrant (i.e. the amount of PEG and residual menthol) is thus more than 5% w/w relative to the carrier, thus satisfying the limitation “at least 1% w/w” disintegrant relative to the weight of the excipient carrier. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner et al. (U.S. Patent Application Pub. No. 2008/0057129), in view of Lee et al. (U.S. Patent Application Pub. No. 2002/0001617).
II. Applicant Claims
Applicant claims a tablet comprising at least one micronized active (API), a lactose particulate carrier 15-200 µm in size, and menthol present in the amount of at least 1% w/w relative to the weight of the lactose carrier. 
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Lerner et al. disclose a pharmaceutical composition comprising one or more micronized actives (APIs), sublimable menthol, and PEG, all coated onto a lactose particulate carrier having a size preferably of 50-150 µm; wherein the pharmaceutical composition can be in the form of a compressed tablet, and wherein the plurality of APIs can include e.g. salbutamol, salmeterol, and fluticasone (i.e. that are insoluble in propellant and that treat asthma).
Lee et al. disclose a tablet comprising one or more actives (API) in particulate form, sublimable menthol, PEG, and lactose; wherein the one or more actives can be for treating asthma, and wherein after sublimation there remains a residual amount of menthol in the final tablet, e.g. 1 mg or less. 
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Lerner et al. do not explicitly disclose that the tablet in final form contains at least 1% w/w menthol (i.e. disintegrant) relative to the weight of the carrier. This deficiency is cured by the teachings of Lee et al.
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Lerner et al. and Lee et al., outlined supra, to devise Applicant’s presently claimed tablet. 
Lerner et al. disclose a pharmaceutical composition comprising one or more micronized actives (APIs), sublimable menthol, and PEG, all coated onto a lactose particulate carrier having a size preferably of 50-150 µm; wherein the pharmaceutical composition can be in the form of a compressed tablet, and wherein the plurality of APIs can include e.g. salbutamol, salmeterol, and fluticasone (i.e. that are insoluble in propellant and that treat asthma). Lerner et al. dissolves the active in the menthol to form a solution, applying the solution to a particulate carrier, and then subliming the menthol at e.g. 30C. Lee et al. disclose a similar process whereby the active is dissolved in the menthol to form a solution, and then the solution is combined with other elements such as e.g. lactose, and then the menthol is sublimed at 40-60C. Since Lee et al. disclose that there is a residual amount of menthol remaining in the final tablet even after the sublimation process, and since Lee et al. sublimes at a higher temperature than Lerner et al., i.e. 40-60C vs. 30C, one of ordinary skill in the art would thus reasonably expect that the final Lerner et al. tablet contains a residual amount of menthol even after completion of the sublimation process.
Specifically, Lee et al., in Example 1, provides that the initial amount of menthol is 27 mg, and after sublimation is complete, the residual amount of menthol is up to 1 mg. The residual amount of menthol after sublimation is complete can thus be up to about 3-4 wt% based on the weight of the original amount of menthol present before sublimation. Hence, in considering Example 7 of Lerner et al., the initial amount of menthol is 5 g. Hence, after sublimation is complete, one of ordinary skill in the art would thus expect up to about 3-4 wt% of the original amount of menthol remains as a residual amount. Therefore, one of ordinary skill in the art would thus understand that about 0.15-0.2 g menthol remains after sublimation is complete. The amount of the lactose carrier is 1 g. Therefore, menthol is present in the amount of 15-20% w/w relative to the weight of the lactose carrier, which thus satisfies the limitation of “at least 1% w/w” menthol relative to the weight of the lactose carrier.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed 
Response to Arguments
Applicant's arguments filed November 9, 2020 have been fully considered but they are not persuasive.
i) Applicant contends that “Lerner does not even disclose or even consider providing a disintegrant for the purpose of breakdown of the tablet in a liquid propellant” and “does not teach, suggest, or even allude to the specific amount of disintegrant that has been shown to be effective for this purpose”; moreover, “Lerner teaches away from having micronized API and excipient carrier particles that are physically separate from one another to form the suspension within the liquid propellant…but rather teaches” that “the API is deposited on the carrier/excipient surface”. 
The Examiner, however, would like to point out the following:
1. The instant claims are directed to a tablet containing a micronized API, a disintegrant, and an “excipient” particulate carrier having size 15-200 µm. The cited prior art teaches the claimed tablet and this is sufficient to preclude the patentability of the claimed tablet. 
2. The cited prior art need not disclose Applicant’s particular intended use for the claimed tablet, or Applicant’s specific reasons for including any particular constituent element in the claimed tablet. 
3. It is understood that the instant claims include within the scope of their purview embodiments in which the micronized API is coated onto the carrier particle. The instant claims also disclose embodiments in which the disintegrant is necessarily deposited on the carrier/excipient. Hence, the fact that the cited prior art discloses that the micronized API and disintegrant are coated into the carrier particle properly addresses the claimed subject matter, and is not a “teaching away” by any stretch of the imagination. 
Since Applicant reiterates arguments that have been previously addressed, the prior responses have been reproduced here for reference:
ii) Applicant contends that “Lerner does not in fact teach final formulations including micronized active pharmaceutical ingredients”, and thus “the Office has misconstrued the reference”. 
The Examiner, however, would like to point out that Applicant completely contradicts this assertion in their own instant arguments filed April 21, 2020. As Applicant points out in the instant arguments, “Lerner teaches delivery of…drugs by a respiratory route…where there is a strict requirement for use of small drug particles having a size of less than 5 microns” (instant remarks, page 10), and “Lerner clearly is directed to providing drugs in sub-micron particle sizes” (instant remarks, page 12), and Lerner “teaches a pharmaceutical composition comprising a carrier bearing micronized drug microparticles” (instant remarks, page 12). Clearly and without question, then, Applicant does indeed recognize that Lerner does teach final formulations including micronized active pharmaceutical ingredients. Moreover, as Applicant would also appear to recognize, the micronized drug particles are coated onto a larger carrier particle (e.g. such as lactose).
iii) Applicant contends that “Lerner’s sublimable carrier is not part of the final pharmaceutical composition product…as is required by the Applicant’s claim 1”, rather, Lerner expressly teaches that the sublimable carrier…must be removed”, and thus “Lerner in fact teaches away from including disintegrants such as menthol in a final pharmaceutical composition”. 
The Examiner, however, would like to point out the following:
1. Claim 1 says nothing at all about a sublimable carrier or about menthol in particular. Claim 1 requires neither a sublimable carrier nor menthol. Indeed, menthol is not necessarily required in any of the instant claims, with the one and only exception of dependent claim 15. 
2. Lerner’s composition preferably includes menthol as a “sublimable carrier” to dissolve the active to form a solution, which is then applied to a particulate carrier (e.g. lactose). The menthol is then sublimated at e.g. 30C to form drug microparticles, which certainly does remove at least some and perhaps even most of the menthol. However, as Lee teaches, not all of the menthol is necessarily removed by sublimation in such a process. A residual amount of menthol remains. 
3. Therefore, since Lee discloses that there is a residual amount of menthol remaining in the final tablet even after the sublimation process, and since Lee sublimes at a higher temperature than Lerner, i.e. 40-60C vs. 30C, one of ordinary skill in the art would thus reasonably expect that the final Lerner tablet composition contains a residual amount of menthol even after completion of the sublimation process, which satisfies claim 15, since claim 15 merely requires menthol, but places no limitations whatsoever on the amount of menthol necessarily present.
iv) Applicant contends that “the Office relies on Lerner…for a teaching of the Applicant’s excipient particle size” but “misconstrues the reference teaching”, that teaches a process wherein a drug is dissolved with…a micronized carrier particle” and “when the reference is considered in its entirety the skilled artisan is guided to use of micronized lactose having a sub-micron particle size”. 
The Examiner, however, would like to point out the following:
1. The Office has not misconstrued anything. Indeed, even as Applicant points out in their own instant remarks, “Lerner clearly is directed to providing drugs in sub-micron particle sizes” (instant remarks, page 12), and Lerner “teaches a pharmaceutical composition comprising a carrier bearing micronized drug microparticles” (instant remarks, page 12). Hence, Lerner discloses micronized drug particles coated onto a larger carrier particle, such as lactose.
2. In particular, Lerner expressly discloses that the micronized drug particles (i.e. drug microparticles) are preferably about 0.05 µm to about 3 µm in size (see paragraph [0046]). In stark contrast to the sub-micron size of the drug particles themselves, Lerner expressly discloses that the larger lactose carrier particle is preferably 50-150 µm (see paragraph [0082]). Clearly, Lerner simply does not teach the use of sub-micron sized lactose carrier particles. 
3. In stark contrast to Applicant’s assertion, Lerner does not teach that the drug is dissolved with a micronized lactose carrier particle. Rather, Lerner teaches that the drug is dissolved in the sublimable carrier, e.g. menthol, to form a solution, and this solution is then applied, e.g. as a coating, to a larger lactose carrier particle.
v) Applicant contends that “Lerner’s focus is…administration by dry powder inhalation…and is an alternative to a pressurized aerosol-based inhaler”, and thus “the formulation of the claimed tablet” is “prepared for an entirely different purpose than Lerner’s compositions”. 
The Examiner, however, would like to point out the following:
1. Applicant’s instant claims are directed to a tablet comprising at least one micronized API, a disintegrant (e.g. PEG) and an excipient provided as a particulate carrier material (e.g. lactose) 15-200 µm in size. That’s it. 
2. Lerner discloses the instantly claimed tablet, and this is sufficient to preclude the patentability of the instantly claimed tablet. Lerner need not disclose Applicant’s intended use or envisioned application for the tablet, and need not disclose Applicant’s own specific reasons for combining the various requisite elements to arrive at the instantly claimed tablet. Applicant’s intended use carries little to no patentable weight. 
For the foregoing reasons, the 35 USC 103 rejections are hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617